               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF HAWAI’I

                               )
DONNA GARCIA, Individually     )
and As Guardian Ad Litem for   )
Her Minor Children,            )
J.L. and G.L.                  )
                               )
          Plaintiff,           )
                               )
     v.                        )       Civ. No. 18-00100 ACK-RLP
                               )
CITY AND COUNTY OF HONOLULU;   )
RONALD J. LOMBARDI;            )
LANELL ARAKAWA; NATHAN HEE;    )
PAUL LEE; and JOHN and/or      )
JANE DOES 1-10,                )
                               )
          Defendants.          )
                               )

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
                       MOTIONS TO DISMISS

          For the reasons that follow, the Court GRANTS IN PART

AND DENIES IN PART the Motion to Dismiss filed by Defendants

Lanell Arakawa, Nathan Hee, and Paul Lee, ECF No. 77, and GRANTS

IN PART AND DENIES IN PART the Motion to Dismiss filed by

Defendant City and County of Honolulu, ECF No. 76, as follows:

  1. The Officer Defendants’ Motion is DENIED with respect
     to the individual capacity § 1983 equal protection
     claims and GRANTED with respect to the official
     capacity § 1983 claims and the negligence claims. The
     official capacity § 1983 claims are DISMISSED WITH
     PREJUDICE and the negligence claims are DISMISSED
     WITHOUT PREJUDICE. The Court declines to address the
     § 1983 substantive due process claims at this time
     because the Officer Defendants failed to address those
     claims in their Motion.



                               - 1 -
     2. Defendant Honolulu’s Motion is DENIED with respect to
        the § 1983 equal protection municipal liability claim
        and GRANTED with respect to the negligent supervision
        claims. The negligent supervision claims are
        DISMISSED WITHOUT PREJUDICE. The Court declines to
        address the § 1983 substantive due process municipal
        liability claim at this time because Defendant
        Honolulu failed to address that claim in its Motion.

                        PROCEDURAL BACKGROUND

            On March 15, 2018, Plaintiff Donna Garcia,

individually and as guardian ad litem for her minor children,

J.L. and G.L. (“Plaintiff Garcia”), filed a Complaint, ECF No.

1, against (1) the City and County of Honolulu (“Defendant

Honolulu”); (2) twenty-one Honolulu Police Department (“HPD”)

officers; 1/ and (3) John and/or Jane Does 1–10 (“Doe

Defendants”).    Compl. ¶¶ 11–14.    The HPD officers were sued in

their individual and official capacities.      Id. ¶ 13.

            The Complaint asserted five causes of action.    Counts

I, II, and III asserted claims against each of the Defendants

under 42 U.S.C. § 1983 for violations of the Equal Protection

Clause of the Fourteenth Amendment to the United States

Constitution.    Id. ¶¶ 145–160.    Count IV asserted a state law

claim against HPD officer Ronald J. Lombardi (“Defendant

1/The HPD officers named in the Complaint were Ronald J.
Lombardi, Robert A. Cravalho, Benjamin Moszkowicz, April
Daniels, Arlynn Orpilla, Bonnie McKewen, Harold Uehara, Timothy
Slovak, Mikel Frederick, Darrien Thornley, Gary Daniels, Thomas
Nitta, Leonard Nishimura, Alan Rodrigues, Keith Vegas, Lanell
Arakawa, Brian Blackwell, Nathan Hee, Brandon Lau, Ryan
Hironaka, and Paul Lee. Compl. ¶ 13.



                                   - 2 -
Lombardi”) for intentional infliction of emotional distress

(“IIED”).    Id. ¶ 161–162.   Count V asserted state law negligence

claims against each of the Defendants except Defendant Lombardi.

Id. ¶ 163–164.

            On May 4, 2018, Defendant Honolulu filed a Motion to

Dismiss pursuant to Federal Rule of Civil Procedure (“Rule”)

12(b)(6).    ECF No. 20.   Thereafter, the HPD officers filed three

motions to dismiss as follows:     (1) Robert A. Cravalho filed a

Motion to Dismiss on May 14, 2018, ECF No. 25; (2) Benjamin

Moszkowicz filed a Motion to Dismiss on June 19, 2018, ECF No.

40; and (3) the remaining HPD officers (except for Defendant

Lombardi) filed a Motion to Dismiss on July 31, 2018, ECF No.

45.   On October 11, 2018, Plaintiff Garcia filed an Omnibus

Memorandum in Opposition to the motions filed by Defendant

Honolulu and HPD officers Cravalho and Moszkowicz.     ECF No. 54.

Plaintiff Garcia filed a Memorandum in Opposition to the motion

filed by the remaining HPD officers on October 15, 2018.       ECF

No. 57.    On October 18, 2018, Defendant Honolulu and HPD

officers Cravalho and Moszkowicz filed Replies.     ECF Nos. 58 and

59.   On October 22, 2018, the remaining HPD officers filed a

Reply.    ECF No. 60.   The Court held a hearing on all four

motions on November 9, 2018.     ECF No. 63.

            On November 16, 2018, the Court issued an Order

Granting Defendants’ Motions to Dismiss (the “11/16/2018


                                 - 3 -
Order”).   ECF No. 64.   Given that the Complaint alleged events

dating back to 2008, the parties initially disputed the extent

to which Plaintiff Garcia’s claims were time-barred by the

relevant two-year statute of limitations.     11/16/2018 Order at

14.   The Court found that Plaintiff Garcia’s claims against

Defendant Honolulu were based on an ongoing policy of

discrimination, and that she had alleged numerous acts within

the limitations period taken in furtherance of the

discriminatory policy.    Id. at 21–22.   Accordingly, the Court

ruled that Plaintiff Garcia’s claims against Defendant Honolulu

constituted a continuing violation and were not time-barred.

Id. at 22.   With respect to the claims against the individual

HPD officers, the Court ruled that only those claims involving

non-time-barred acts taken in furtherance of the discriminatory

policy could advance.    Id. at 24.

           In dismissing Plaintiff Garcia’s claims, the Court

held the following:

  1. As to HPD officers Cravalho, Moszkowicz, Daniels,
     Orpilla, McKewen, Uehara, Slovak, Frederick, Thornley,
     Daniels, Nitta, Nishimura, Rodrigues, Vegas,
     Blackwell, Lau, and Hironaka, the Court dismissed all
     of Plaintiff Garcia’s claims with prejudice because
     the Court found that the claims were time-barred.

  2. As to HPD officers Arakawa, Hee, and Lee, the Court
     construed the official capacity § 1983 claims against
     Defendant Honolulu and dismissed those claims with
     prejudice; and the Court found that the individual
     capacity § 1983 claims and negligence claims against



                                - 4 -
       HPD officers Arakawa, Hee, and Lee were not time-
       barred, but dismissed those claims without prejudice.

     3. As to Defendant Honolulu, the Court found that
        Plaintiff Garcia’s § 1983 municipal liability claim
        and negligence claim were not time-barred, but
        dismissed the claims without prejudice. 2/

     4. The Court granted Plaintiff Garcia leave to file an
        amended complaint in order to cure the pleading
        deficiencies the Court identified with respect to the
        claims that were dismissed without prejudice.
        Specifically, the Court noted pleading deficiencies
        with respect to Plaintiff Garcia’s failure to plead
        plausible constitutional violations, municipal
        liability, and state law negligence claims.

            On December 14, 2018, Plaintiff Garcia filed her First

Amended Complaint (“FAC”).    ECF No. 70.   The FAC alleges claims

against Defendant Honolulu, Defendant Lombardi, HPD officer

Lanell Arakawa (“Defendant Arakawa”), HPD officer Nathan Hee

(“Defendant Hee”), HPD officer Paul Lee (“Defendant Lee”), and

the Doe Defendants.    The FAC alleges nearly the same claims as

the Complaint, except that the FAC alleges an additional

constitutional deprivation 3/—violation of the substantive due

process right to bodily integrity, which is protected by the Due

Process Clause of the Fourteenth Amendment.    FAC ¶¶ 213–233.




2/ The 11/16/2018 Order did not address Count IV for IIED because
it was asserted solely against Defendant Lombardi, and Defendant
Lombardi did not file a motion. Compl. ¶ 161–162
3/ Plaintiff Garcia’s original Complaint alleged only one

constitutional deprivation—violation of the right to equal
protection of enforcement of the law, which is guaranteed by the
Equal Protection Clause of the Fourteenth Amendment.



                                - 5 -
            On January 7, 2019, Defendant Honolulu filed a Motion

to Dismiss First Amended Complaint (“Defendant Honolulu’s

Motion”).    ECF No. 76.   On that same date, Defendants Arakawa,

Hee, and Lee (collectively, the “Officer Defendants”) filed a

Motion to Dismiss First Amended Complaint (“Officer Defendants’

Motion”).    ECF No. 77.   On April 2, 2019, Plaintiff Garcia filed

an Omnibus Memorandum in Opposition to Defendants’ Motions.        ECF

No. 88.   On April 9, 2019, Defendant Honolulu and the Officer

Defendants filed Replies to Plaintiff Garcia’s Opposition.         ECF

Nos. 89 and 90.    The Court held a hearing on Defendants’ Motions

on April 23, 2019.

                           FACTUAL BACKGROUND

            According to the FAC, Plaintiff Garcia is employed as

an officer with the Department of Homeland Security, Customs and

Border Protection, and currently resides in Georgia, having left

Honolulu in 2009.    FAC ¶¶ 9–10.   Defendants Lombardi, Arakawa,

Hee, and Lee are all currently employed as HPD officers and

reside in Honolulu.    Id. ¶¶ 12–13.     Defendant Honolulu is a

municipal corporation of the State of Hawai`i.       Id. ¶ 11.

            Plaintiff Garcia and Defendant Lombardi were married

in November 1999, separated in November 2007, and divorced on

February 14, 2011.    Id. ¶¶ 15, 17.     They have two children

together, J.L. and G.L.     Id. ¶ 16.    Plaintiff Garcia was awarded

temporary sole legal and physical custody of the children on


                                 - 6 -
July 15, 2008, a custody arrangement that was made permanent in

the divorce decree dated February 14, 2011.   Id. ¶ 19.

          The 73-page FAC features allegations spanning a ten-

year period from 2008 to 2018 that describe how Defendant

Lombardi engaged in abusive and harassing conduct over that

period.   The FAC also describes how Defendant Honolulu and

numerous HPD officers allegedly failed to do anything to stop

Defendant Lombardi and other HPD officers that Plaintiff Garcia

alleges aided him in his harassment campaign.   The thrust of

Plaintiff Garcia’s claims is that the HPD has a “de facto”

longstanding practice or custom of mishandling complaints of

domestic abuse filed by victims against HPD officers.     The Court

outlines below the various events that Plaintiff Garcia believes

are symptomatic of the alleged longstanding practice or custom.

I.   Assaults

          Plaintiff Garcia alleges that on February 28, 2008,

Defendant Lombardi sexually assaulted G.L., and that G.L.

reported the sexual assault on March 2, 2008.   Id. ¶¶ 20–21.   At

some point prior to or in March 2008, Defendant Lombardi

physically and sexually assaulted J.L., the other daughter.     Id.

¶¶ 22, 25.   In October 2008, G.L. reported to her treating

therapist at the Sex Abuse Treatment Center that Defendant

Lombardi sexually assaulted her on another occasion.    Id. ¶ 54.

In August 2009, J.L. and G.L. both reported to their therapist


                               - 7 -
that Defendant Lombardi committed additional sexual assaults.

Id. ¶ 79.

II.   Protective Orders

            Plaintiff Garcia obtained three separate protective

orders and one order for pre-decree relief due to Defendant

Lombardi’s conduct.    Plaintiff Garcia obtained the first

protective order on March 7, 2008, having stated in the petition

for the order that Defendant Lombardi threatened her with

physical harm if she attempted to end their marriage, physically

assaulted J.L., and sexually assaulted G.L.       Id. ¶¶ 24–25.   The

order prohibited Defendant Lombardi from threatening or abusing

Plaintiff Garcia, J.L., and G.L.; prohibited Defendant Lombardi

from coming within 100 feet of Plaintiff Garcia, her residence

and workplace; and prohibited Defendant Lombardi from contacting

Plaintiff Garcia or damaging or disturbing her property.       Id. ¶

26.   Defendant Lombardi was also required to surrender his

firearms to the HPD.      Id.   The order remained in effect until

June 5, 2008.    Id.

            On June 17, 2008, after divorce proceedings were

underway, Plaintiff Garcia requested pre-decree relief

prohibiting Defendant Lombardi from contacting her (other than

to schedule visitation with the children), prohibiting him from

coming near her residence or automobile absent an invitation,




                                   - 8 -
and prohibiting him from possessing firearms while in her

presence and while in the presence of the children.     Id. ¶ 38.

            On June 18, 2008, Plaintiff Garcia obtained a second

protective order with substantially the same terms as the first

protective order, but also prohibiting Defendant Lombardi from

contacting Plaintiff Garcia or anyone else in her household.

Id. ¶ 41.    Plaintiff Garcia sought the second protective order

because Defendant Lombardi made threats involving firearms and

attempted to gain access to her residence in contravention of

the first protective order.    Id. ¶ 40.   The second protective

order remained in effect until July 9, 2008, when it was

superseded by a pre-decree relief order dated July 15, 2008.

Id. ¶¶ 39, 41.

            The July 15, 2008 pre-decree relief order granted

Plaintiff Garcia sole legal and physical custody of the

children, and prohibited Defendant Lombardi from contacting her

for any purpose other than scheduling visitation, 4/ prohibited

him from coming near her residence or automobile absent an

4/The custody arrangement was made permanent in the divorce
decree dated February 14, 2011. FAC ¶ 19. The visitation terms
in the divorce decree permitted Defendant Lombardi phone
visitation with the children, as well as in-person visitation
under the supervision and approval of their therapist and
Plaintiff Garcia. Id. It is unclear whether this is the
visitation arrangement that the FAC alludes to in the
allegations concerning the pre-decree relief order, or whether
the pre-decree relief order involved a different visitation
arrangement.



                                - 9 -
 invitation, and prohibited him from possessing firearms in her

 presence or in the presence of the children.      Id. ¶¶ 19, 38–39.

             On September 26, 2008, Plaintiff Garcia obtained a

 third protective order with substantially the same terms as the

 first and second protective orders.      Id. ¶ 50.   Plaintiff Garcia

 sought the third protective order because Defendant Lombardi

 violated the pre-decree relief order in various ways, including

 stalking Plaintiff Garcia and the children, attempting to have

 unsupervised visitation with the children, initiating

 unauthorized communications with Plaintiff Garcia, possessing a

 firearm in the presence of the children, and attempting to

 manipulate G.L. when she was undergoing treatment at the Sex

 Abuse Treatment Center.    Id. ¶ 49.    The third protective order

 was set to expire on December 25, 2008 but was extended until

 March 26, 2009.    Id. ¶ 50.

III.   Incident Reports

             Plaintiff Garcia filed seven incident reports with the

 HPD throughout 2008 documenting Defendant Lombardi’s violations

 of the three protective orders and pre-decree relief orders.

 Id. ¶ 60.    Plaintiff Garcia’s FAC contains allegations about six

 of the incident reports.

             The first incident report, dated June 20, 2008,

 detailed Defendant Lombardi having visited and entered Plaintiff

 Garcia’s residence and vehicle without her permission and while


                                - 10 -
armed.   Id. ¶ 61.   The second incident report, dated September

12, 2008, detailed Defendant Lombardi having visited J.L. at

elementary school and delivering her books about murders, crime

scene investigations, and autopsies.      Id. ¶ 63.    Plaintiff

Garcia filed a third incident report on September 13, 2008

because Defendant Lombardi, in full uniform and armed with his

service firearm, threatened and harassed Plaintiff Garcia and

the children at a Jamba Juice in Kailua.      Id. ¶ 64.    Plaintiff

Garcia filed the fourth incident report on September 15, 2008

because Defendant Lombardi had harassed and threatened her, and

again attempted to have unsupervised visitation with the

children.    Id. ¶ 65.

            Plaintiff Garcia filed the fifth incident report on

September 25, 2008 because Defendant Lombardi violated the July

15, 2008 pre-decree relief order by visiting G.L. at her

preschool.    Id. ¶ 66.   On that date, Defendant Lombardi told

Plaintiff Garcia that “he could get to her with a gun, that he

would visit the children wherever and whenever he wanted, and

that he would prove to her that he could do whatever he wanted

regardless of the court order because he was part of the

Honolulu Police Department ‘ohana.’” 5/    Id. ¶ 67.    Defendant


5/The English translation of the Hawaiian word `ohana is
“Family, relative, kin group; related.” M. Kawena Pukui and
S.H. Elbert, Hawaiian Dictionary (1986) at p. 276.



                                - 11 -
Lombardi then called G.L.’s preschool and stated his intention

of visiting G.L. during lunch.    Id. ¶ 68.    The preschool

informed Plaintiff Garcia and building security of Defendant

Lombardi’s plan, both of whom in turn notified the HPD.        Id.   An

HPD officer then called Defendant Lombardi to warn him that the

HPD had been notified of his plan to visit the preschool.        Id. ¶

69.   Defendant Lombardi explained that the June 18, 2008

protective order was no longer in effect, and that he was

therefore allowed to visit G.L.    Id.    Responding officers

confronted Defendant Lombardi after he arrived at the preschool

in full uniform but took no further action against him, despite

the fact that the pre-decree relief order was in effect.        Id. ¶¶

66, 70.

           Plaintiff Garcia filed the sixth incident report on

November 18, 2008 after Defendant Lombardi left her a threating

voicemail from an HPD telephone.    Id.    ¶¶ 71–72.

           Plaintiff Garcia alleges that after she filed each of

the aforestated incident reports, Defendant Honolulu, pursuant

to a longstanding custom or policy, failed to adequately

investigate the incidents because they concerned allegations of

abuse and harassment involving an HPD officer.      Id. ¶ 73.

Plaintiff Garcia alleges that Defendant Honolulu’s inadequate




                              - 12 -
investigations violated several internal HPD policies. 6/      Id. ¶

74.

IV.    False Police Reports

            Plaintiff Garcia alleges that Defendant Lombardi

engaged in a campaign of harassment against her that involved

filing six false police reports beginning in June 2008.        Id. ¶

85.    The false police reports involved accusations that

Plaintiff Garcia committed criminal contempt, violated the child

custody arrangement, and made false allegations against

Defendant Lombardi.    Id. ¶ 86.    Defendant Lombardi filed reports

on June 17, 2008, July 10, 2008, January 7, 2009, October 22,

2009, June 9, 2011, and June 22, 2011.       Id. ¶¶ 88–92; 100–101.

            Plaintiff Garcia alleges that Defendant Lombardi

resumed his campaign of harassment in November 2015 by filing

four more false police reports.      Id. ¶ 113.   Each of these

reports falsely accused Plaintiff Garcia of custodial

interference despite the fact that she was granted sole physical

and legal custody of the children.       Id. ¶¶ 113–114.   These

reports were dated November 20, 2015, December 22, 2015, January

14, 2016, and March 18, 2016.      Id. ¶¶ 113, 116–119.    The last of

these reports was authored by Defendant Arakawa and approved by




6/   The internal HPD policies are discussed infra where relevant.



                                - 13 -
Defendant Hee, both of whom worked with Defendant Lombardi in

the HPD’s Traffic Division.    Id. ¶ 119.

            Plaintiff Garcia alleges that in filing these reports,

Defendant Lombardi and the HPD officers who assisted him

violated various internal HPD policies.     Id. ¶ 115.   Defendant

Lombardi used these police reports as evidence in a show cause

action he filed in a Virginia Family Court in May 2016

attempting to have Plaintiff Garcia held in contempt.      Id. ¶

124.

V.     Professional Standards Office (“PSO”) Complaints

            Plaintiff Garcia filed four 7/ PSO complaints with the

HPD.   The first was dated June 25, 2015 and concerned Defendant

Lombardi’s continued harassment of Plaintiff Garcia by violating

the protective orders and other Family Court orders obtained in

Virginia and Hawai`i.    Id. ¶ 108.   The complaint also detailed

Defendant Lombardi having made threats to resort to self-help to

visit J.L. and G.L. unsupervised, as well as threats of

retaliation against Plaintiff Garcia for accusing him of

domestic violence and sexually assaulting G.L.     Id.   Defendant

Lee was one of the officers who conducted the PSO investigation,

which Plaintiff Garcia alleges was deficient and violated


7/The FAC indicates that Plaintiff Garcia filed four PSO
complaints, however, it only features allegations regarding two
PSO complaints. FAC ¶¶ 161, 176, 200.



                                - 14 -
various internal HPD policies.    Id. ¶ 111–112.   Defendant Lee

notified Plaintiff Garcia on May 11, 2017 that the investigation

had been closed on November 9, 2015 because it was determined

“to be more of a civil matter.”    Id. ¶¶ 109–110.

            Plaintiff Garcia filed another PSO complaint with

Defendant Lee on March 15, 2017 in response to Defendant

Lombardi’s having filed four false police reports against her.

Id. ¶¶ 126–127.    Plaintiff Garcia also named in this complaint

the HPD officers who helped Defendant Lombardi file the false

police reports, including Defendants Arakawa and Hee.     Id. ¶

127.   That complaint was sustained on August 9, 2017.    Id. ¶

129.

                         STANDARD OF REVIEW

            Rule 12(b)(6) authorizes the Court to dismiss a

complaint that fails “to state a claim upon which relief can be

granted.”    Fed. R. Civ. P. 12(b)(6).   Rule 12(b)(6) is read in

conjunction with Rule 8(a), which requires only “a short and

plain statement of the claim showing that the pleader is

entitled to relief.”    Fed. R. Civ. P. 8(a)(2).   Although Rule 8

does not require detailed factual allegations, “it demands more

than an unadorned, the-defendant-unlawfully-harmed-me

accusation.”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

“A pleading that offers ‘labels and conclusions’ or ‘a formulaic


                               - 15 -
recitation of the elements of a cause of action will not do.’”

Id. (quoting Twombly, 550 U.S. at 555).

           To survive a motion to dismiss, the complaint “must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’”      Id. at 678

(2009) (quoting Twombly, 550 U.S. at 570).      “A claim has facial

plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”      Id. (quoting

Twombly, 550 U.S. at 556).      “[T]he tenet that a court must

accept as true all of the allegations contained in a complaint

is inapplicable to legal conclusions.”      Id. (citing Twombly, 550

U.S. at 555).

           Accordingly, “[t]hreadbare recitals of the elements of

a cause of action, supported by mere conclusory statements, do

not suffice.”    Id.    “The plausibility standard . . . asks for

more than a sheer possibility that a defendant has acted

unlawfully.”    Id.    “Where a complaint pleads facts that are

‘merely consistent with’ a defendant’s liability, it ‘stops

short of the line between possibility and plausibility of

entitlement to relief.’”      Id. (quoting Twombly, 550 U.S. at

557).   The Court must “accept as true all well-pleaded

allegations of material fact, and construe them in the light

most favorable to the non-moving party.”      Sateriale v. R.J.


                                 - 16 -
Reynolds Tobacco Co., 697 F.3d 777, 784 (9th Cir. 2012)

(citation omitted).

          When the Court dismisses a complaint pursuant to Rule

12(b)(6) it should grant leave to amend unless the pleading

cannot be cured by new factual allegations.    OSU Student All. v.

Ray, 699 F.3d 1053, 1079 (9th Cir. 2012).

                           DISCUSSION

          Defendants Honolulu, Arakawa, Hee, and Lee urge the

Court to dismiss Plaintiff Garcia’s claims because she has

failed to plead non-conclusory allegations that, if accepted as

true, state plausible claims for relief.    The Court first

addresses the § 1983 claims and then turns to the negligence

claims.

I.   Official Capacity Claims Against the Individual Officer
     Defendants (Counts I–II)

          As an initial matter, the Court notes that its

11/16/2018 Order dismissed Plaintiff Garcia’s official capacity

§ 1983 claims against the individual officers with prejudice.

The Court held the following:

     Personal capacity suits, on the one hand, seek to
     impose personal liability upon a government official
     for actions it takes under color of state law. See
     Hafer v. Melo, 502 U.S. 21, 5 (1991). Official
     capacity suits, on the other hand, “generally
     represent only another way of pleading an action
     against an entity of which an officer is an agent.”
     Monell, 436 U.S. at 690 n. 55. Courts, therefore,
     generally treat such suits as suits against the
     governmental entity. Kentucky v. Graham, 473 U.S.


                                - 17 -
      159, 166 (1985); see also Carnell v. Grimm, 872 F.
      Supp. 746, 752 (D. Haw. 1994) (dismissing claims
      against officials in their official capacity as
      duplicative where the municipality had also been
      sued); Freeland v. Cty. of Maui, Civ. No. 11-00617
      ACK-KSC, 2013 WL 6528831, at *5 (D. Haw. Dec. 11,
      2013) (“[T]he official-capacity claims ‘duplicate[ ]
      the claims asserted against the [County of Maui]’ and
      are therefore dismissed” (alterations in original)
      (citations omitted)).

      For the foregoing reasons, the Court dismisses with
      prejudice all of Plaintiff’s official capacity claims
      against Officers Arakawa, Hee, and Lee.

11/16/2018 Order at 49.   The FAC still pursues official capacity

claims against the individual Officer Defendants.   FAC ¶ 13.    In

light of the Court’s prior ruling, the Court again dismisses the

official capacity claims against the individual Officer

Defendants with prejudice.

II.   Section 1983 Claims Against the Officer Defendants (Counts
      I and II) and Against Defendant Honolulu (Count III)

           Plaintiff Garcia asserts § 1983 claims against the

Officer Defendants for depriving her of two constitutional

rights:   (1) the right to equal protection of enforcement of the

law; and (2) the substantive due process right to bodily

integrity.   She also asserts a § 1983 claim against Defendant

Honolulu for municipal liability under Monell v. Dep’t of Soc.

Servs. of the City of New York, 436 U.S. 658 (1978).

           As an initial matter, the Court notes the Officer

Defendants’ argument that, at the hearing held on November 16,

2018, Plaintiff Garcia conceded that “she did not have any


                              - 18 -
viable claims against the Officer Defendants.”    Officer

Defendants’ Motion at 8.    This argument misrepresents Plaintiff

Garcia’s concession.    Plaintiff Garcia conceded only that she

did not have viable claims against the individual HPD officers

who did not undertake any acts within the two-year statute of

limitations period.    ECF No. 66, Tr. 31:2–16.   Accordingly, this

argument is without merit.

            Section 1983 provides that “[e]very person who, under

color of any statute, ordinance, regulation, custom, or usage of

any State . . . subjects, or causes to be subjected any citizen

of the United States . . . to the deprivation of any rights,

privileges, or immunities secured by the Constitution and laws,

shall be liable to the party injured . . . .”     42 U.S.C. § 1983.

“To state a claim under § 1983, a plaintiff [(1)] must allege

the violation of a right secured by the Constitution and laws of

the United States, and [(2)] must show that the alleged

deprivation was committed by a person acting under color of

state law.”    West v. Atkins, 487 U.S. 42, 48 (1988) (citations

omitted).    A “person” includes “state and local officials sued

in their individual capacities . . . and local government

entities.”    Park v. City and Cty. of Honolulu, 292 F. Supp. 3d

1080, 1090 (D. Haw. 2018) (citing Vance v. Cty. of Santa Clara,

928 F. Supp. 993, 995–96 (N.D. Cal. 1996)); see also Monell, 436




                               - 19 -
U.S. at 690 (holding that a local government is a person for

purposes § 1983).

           To hold a municipality liable under Monell, the

plaintiff must show the municipality caused an employee or agent

to violate the plaintiff’s constitutional rights “under color of

some official policy.”   436 U.S. at 692.    Specifically, the

plaintiff must allege “(1) that he possessed a constitutional

right of which he was deprived; (2) that the municipality had a

policy; (3) that this policy ‘amounts to deliberate

indifference’ to the plaintiff’s constitutional right; and (4)

that the policy is the ‘moving force behind the constitutional

violation.’”   Oviatt v. Pearce, 954 F.2d 1470, 1474 (9th Cir.

1992) (quoting City of Canton v. Harris, 489 U.S. 378, 389–91

(1989)); see also Long v. Cty. of Los Angeles, 442 F.3d 1178,

1185–86 (9th Cir. 2006) (citing Gibson v. Cty. of Washoe, 290

F.3d 1175, 1193–94 (9th Cir. 2002), cert. denied, 537 U.S. 1106

(2003)).   Plaintiff Garcia’s Monell claim is premised on a

longstanding practice or custom theory. 8/


8/Absent a formal policy, a municipality may be liable for
constitutional deprivations “visited pursuant to governmental
‘custom’ even though such a custom has not received formal
approval through the body’s official decisionmaking channels.”
Monell, 436 U.S. at 690. The Supreme Court observed that
Congress included “customs and usages” in § 1983 because state
officials engaged in persistent and widespread discriminatory
practices that, although not authorized by written law, “could
well be so permanent and well-settled as to constitute a ‘custom
(Continued...)


                              - 20 -
          The Officer Defendants and Defendant Honolulu argue

that Plaintiff Garcia has failed to plausibly allege

constitutional deprivations 9/ and the requirements for municipal

liability under Monell.   The Court discusses each of these

arguments in turn.

     A.   Constitutional Deprivations

          Plaintiff Garcia alleges that Defendants deprived her

of two constitutional rights.    First, she alleges that

Defendants violated her right to equal protection of the

enforcement of the law, which is guaranteed by the Equal

Protection Clause of the Fourteenth Amendment. 10/   Second, she



or usage’ with the force of law.” Id. (citing Adickes v. S.H.
Kress & Co., 383 U.S. 144, 167–68, 90 (1970)).
9/ In its 11/16/2018 Order the Court ruled that Plaintiff

Garcia’s original Complaint had plausibly alleged that
Defendants Arakawa, Hee, and Lee acted under color of state law
for purposes of § 1983. See 11/16/2018 Order at 54–55; see also
West, 487 U.S. at 50 (holding that public employees who act in
their official capacities or exercise their responsibilities
pursuant to state law act under color of state law).
Accordingly, the Court need not further analyze this element of
a § 1983 claim. Furthermore, the Court’s 11/16/2018 Order
declined to address the parties’ arguments regarding whether
Defendant Lombardi acted under color of state law because
Defendant Lombardi had not yet filed a motion. 11/16/2018 Order
at 54. Defendant Lombardi has still not filed a motion, and the
parties have not briefed the point, so the Court again declines
to address whether Defendant Lombardi acted under color of state
law.
10/ As the Court noted in its 11/16/2018 Order, the Equal

Protection Clause applies to enforcement of the law. See
11/16/2018 Order at 30 n. 7; Navarro v. Block, 72 F.3d 712, 717
(9th Cir. 1996) (finding that an equal protection claim for a
police department’s custom of treating domestic violence 911
(Continued...)


                                - 21 -
alleges that Defendants violated her right to bodily integrity,

which is a substantive due process right guaranteed by the Due

Process Clause of the Fourteenth Amendment.

          “A person ‘subjects’ another to the deprivation of a

constitutional right . . . if he does an affirmative act,

participates in another’s affirmative acts, or omits to perform

an act which he is legally required to do that causes the

deprivation of which the complaint is made.”      Johnson v. Duffy,

588 F.2d 740, 743 (9th Cir. 1978) (citing Sims v. Adams, 537

F.2d 829 (5th Cir. 1976)).    The causal connection can be

established by direct personal participation in the deprivation

or “by setting in motion a series of events by others which the

actor knows or reasonably should know would cause others to

inflict the constitutional injury.”      Id. at 743–44.

          1.      Equal Protection Violations (Count I)

          The Equal Protection Clause of the Fourteenth

Amendment prohibits a state from denying to “any person within

its jurisdiction the equal protection of the laws.”       U.S. Const.

amend. XIV § 1.    The Equal Protection Clause essentially



calls differently from non-domestic violence 911 calls was
subject to rational basis review); see also DeShaney v.
Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 197 n. 3
(1989) (“The State may not . . . selectively deny its protective
services to certain disfavored minorities without violating the
Equal Protection Clause” (citing Yick Wo v. Hopkins, 118 U.S.
356 (1886)).



                                - 22 -
mandates that state and local governments treat alike all

persons that are similarly situated.      City of Cleburne v.

Cleburne Living Ctr., 473 U.S. 432, 439 (1985).      The Equal

Protection Clause applies to enforcement of the law.      See

Navarro, 72 F.3d at 717; DeShaney, 489 U.S. at 197 n. 3.        A

class-based equal protection violation requires a plaintiff to

allege intentional discrimination on the basis of the

plaintiff’s membership in an identifiable class.      Flores v.

Morgan Hill Unified Sch. Dist., 324 F.3d 1130, 1134 (9th Cir.

2003) (citation omitted); see also Gallinger v. Becerra, 898

F.3d 1012, 1017 (9th Cir. 2018). 11/

          To state a class-based equal protection claim, a

plaintiff must allege: (1) membership in an identifiable class;

Flores, 324 F.3d at 1134–35 (citations omitted); and (2) the

existence of a similarly-situated class against which the

plaintiff’s class can be compared.      Freeman v. City of Santa

Ana, 68 F.3d 1180, 1187 (9th Cir. 1995).      If the classification

11/In its 11/16/2018 Order, the Court discussed at length the
other theory that can be used to plead an equal protection
violation, which is known as the class-of-one doctrine. See
11/16/2018 Order at 28–29, 33–37; see also Vill. of Willowbrook
v. Olech, 528 U.S. 562, 564 (2000) (per curiam); Hyland v.
Office of Hous. & Cmty. Dev., Civ. No. 15-00504 LEK-RLP, 2018 WL
4119903, at *4, (D. Haw. Aug. 29, 2018). The Court’s 11/16/2018
Order addressed the class-of-one doctrine because it was unclear
whether Plaintiff Garcia’s original Complaint advanced a class-
based theory, a class-of-one theory, or perhaps both. However,
it is clear that Plaintiff Garcia’s FAC does not advance a
class-of-one equal protection theory.



                               - 23 -
involves a protected class, such as race or gender, or if the

classification implicates a fundamental right, the court applies

a heightened level of scrutiny in order to determine whether the

government’s conduct is constitutional.     See Gallinger, 898 F.3d

at 1017; Freeman, 68 F.3d at 1187.      If the classification is not

inherently invidious, or does not implicate a fundamental right,

the court applies rational basis review.     Navarro, 72 F.3d at

717 (citation omitted).   Under rational basis review, the

government classification must be rationally related to

legitimate government objectives.    Id. (citing Schweiker v.

Wilson, 450 U.S. 221, 230 (1981)).

                 a.   Whether Plaintiff Garcia Has Alleged
                      Membership in an Identifiable Class and the
                      Existence of a Similarly-Situated Class

           In its 11/16/2018 Order, the Court found that

Plaintiff Garcia adequately alleged membership in an

identifiable class—victims of domestic abuse whose abusers are

HPD officers—but that her equal protection violation was

inadequately plead because she failed to identify a similarly-

situated group of individuals.   11/16/2018 Order at 31–32.

           Defendants argue that the Court should dismiss

Plaintiff Garcia’s claims because she has not alleged membership

in a suspect class or the existence of a similarly-situated

class.   Defendant Honolulu’s Motion at 4–7; Officer Defendants’

Motion at 4–6.   Defendants’ first argument fails because the


                               - 24 -
Court already found in its 11/16/2018 Order that Plaintiff

Garcia adequately alleged membership in an identifiable class. 12/

          Defendants’ second argument fails because the FAC

adequately identifies a similarly-situated class against which

Plaintiff Garcia’s class can be compared—that is, domestic abuse

victims whose abusers are not HPD officers. 13/   FAC ¶¶ 170–173.

The FAC identifies two incidents in which the HPD responded

appropriately to domestic abuse situations where the abuser was

an ordinary citizen.   Id. ¶¶ 172–173.   The first incident

12/ Moreover, as the Court noted in its 11/16/2018 Order, and
again supra, it is not necessary for a plaintiff to allege
membership in a suspect class in order to state a class-based
equal protection claim. The plaintiff need only allege
membership in an identifiable class. See Flores 324 F.3d at
1134–35 (“[t]he plaintiffs are members of an identifiable class
for equal protection purposes because they allege discrimination
on the basis of sexual orientation”); see also Davis v. Prison
Health Servs., 679 F.3d 433, 441 (6th Cir. 2012) (explaining
that when the identifiable group has been recognized as a
suspect or quasi-suspect class, courts examine the
classification under heightened scrutiny, whereas when the
identifiable group has not been recognized as a suspect or
quasi-suspect class, courts examine the classification under
rational basis review).
13/ The FAC appears to use the phrases “domestic violence” and

“domestic abuse” interchangeably. On certain occasions, the FAC
refers to instances of “domestic violence and abuse” and also
refers to Defendant Lombardi’s repeated violations of protective
orders, harassment, threats, and related types of misconduct.
See, e.g., FAC ¶¶ 3–4, 30, 58, 73, 170–173. For purposes of
this Order, the Court will use only the phrase “domestic abuse”
except where referring to a source that uses the phrase
“domestic violence.” Moreover, as the Court discusses infra,
Plaintiff Garcia’s purported class and similarly-situated class
do not appear to be limited to physical domestic abuse within
the meaning of HRS § 709-906, which governs abuse of family or
household members. See Haw. Rev. Stat. § 709–906.



                              - 25 -
occurred on November 18, 2018 and involved an abusive husband

who assaulted his wife.    Id. ¶ 172.    HPD arrested the abuser and

he was charged with second-degree assault shortly thereafter.

Id.   The second incident occurred on November 24, 2018 and

involved a man who threatened his domestic partner in violation

of a protective order.    Id. ¶ 173.    He was arrested the

following day for violating that order.      Id.

           Accepting these factual allegations as true, the Court

finds that they give rise to a plausible inference that a

similarly-situated class of victims exists for purposes of

Plaintiff Garcia’s equal protection claim.      The distinguishing

factor between these classes of victims is the identity of the

abusers.   For one class the abusers are HPD officers, and for

the other class the abusers are ordinary citizens.

           Although Defendants argue that two incidents are not

enough to plausibly allege the existence of a similarly-situated

class, they offer no authority in support of this argument.

Moreover, the purpose of identifying a similarly-situated group

is so the court can have a “control group” and determine whether

“unequal treatment of people in similar circumstances” has taken

place.   See Freeman, 68 F.3d at 1187 (internal quotations

omitted) (citing Attorney general v. Irish People, Inc., 684

F.2d 929, 946 (D.C. Cir. 1982); United States v. Aguilar, 883

F.2d 662, 706 (9th Cir. 1989)).    The Court finds that the


                               - 26 -
incidents involving the similarly-situated class adequately

illustrate the disparate treatment that Plaintiff Garcia

complains about.    Accordingly, Defendants’ argument is without

merit. 14/

             Moreover, the Hawai`i State Legislature’s findings in

H.B. No. 2133 bolster the Court’s conclusion that Plaintiff

Garcia has plausibly alleged the existence of a similarly-

situated class.    H.B. No. 2133 is a state law that relieves


14/The Court also notes several cases from another district
court in the Ninth Circuit, one of which is very similar to the
case at bar. In Martinez v. Pennington, the plaintiff pursued
equal protection claims against two municipalities and several
individual police officers, alleging that the municipalities and
officers violated her right to equal protection by enforcing
domestic violence laws differently from other types of laws.
No. 1:15-cv-00683-JAM-MJS, 2016 WL 40181881, at *2 (E.D. Cal.
Aug. 9, 2016). The court denied the defendants’ motion to
dismiss and ruled that the plaintiff stated plausible equal
protection claims in part because some of the facts needed to
support her claims were solely controlled and possessed by the
defendants. Id. (citing Estate of Duran v. Chavez, No. 2:14-cv-
02048-TLN-CKD, 2015 WL 8011685, at *9 (E.D. Cal. Dec. 7, 2015)
(“where most of the information needed to support a claim is in
the defendants’ custody and not available to plaintiffs prior to
discovery, a more conclusory and formulaic approach to pleadings
is acceptable”); Phillips v. Cty. of Fresno, No. 1:13-cv-0538-
AWI-BAM, 2013 WL 6243278, at *10 (E.D. Cal. Dec. 3, 2013)
(“Plaintiffs need only provide information sufficient to supply
notice to Defendants as to the sorts of information they will
need to refute, if they can, Plaintiffs’ allegations in a
subsequent motion for summary judgment”)). At the hearing held
on April 23, 2019, counsel for Plaintiff Garcia noted that
disciplinary records concerning HPD officers are not subject to
disclosure under state law. Accordingly, the Court finds that
these cases lend additional support to its conclusion that the
allegations in the FAC are sufficient for purposes of
establishing a similarly-situated class.



                                - 27 -
domestic abuse victims whose abusers are police officers from

having to file a notarized or sworn written statement when

filing an administrative complaint against the abusive

officer. 15/   See Haw. Rev. Stat. § 52D-17; H.B. No. 2133, 29th

Leg., Reg. Sess. (Haw. 2018); FAC ¶¶ 164–170.     The Legislature

found that a pervasive problem exists within the HPD of

mishandling domestic abuse complaints, in particular where the

abuser is an HPD officer.    H.B. No. 2133; see also FAC ¶¶ 164–

170.   The Legislature noted that between May 2013 and September

2014 the Hawai`i State Commission on the Status of Women

received 38 complaints in which victims accused HPD officers of

mishandling domestic abuse reports.      H.B. No. 2133; see also FAC

¶ 166.   One-third of these complaints involved abusers who were

HPD officers or relatives of HPD officers.     H.B. No. 2133; see

also FAC ¶ 166.




15/A court may consider certain materials, including documents
attached to the complaint, documents incorporated by reference
in the complaint, or matters of judicial notice, without
converting a motion to dismiss into a motion for summary
judgment. U.S. v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003)
(citations omitted). The Court finds that H.B. No. 2133 is
subject to review under both the incorporation by reference
doctrine and as a matter of judicial notice because it is a
matter of public record. See Lee v. City of Los Angeles, 250
F.3d 668, 689 (9th Cir. 2001) (noting that the court may take
judicial notice of “matters of public record”). H.B. No. 2133
is accessible via the Hawai`i State Legislature’s official
government website.



                                - 28 -
           The Legislature’s findings also discuss a domestic

abuse incident that occurred in September 2014 in which the HPD

took no action against the abuser, an HPD officer named Darren

Cachola.   H.B. No. 2133 at p. 1–2; see also FAC ¶¶ 165.   The HPD

did not arrest the offending officer at the scene, no officer

filed an incident report, and no investigation was initiated

until an ordinary citizen presented surveillance footage of the

incident to the media.   H.B. No. 2133 at p. 2; see also FAC ¶

165.

           Defendants argue that the incident with Officer

Cachola is not relevant to Plaintiff Garcia’s equal protection

claim because the incident involved an “on the scene” abuse

complaint, whereas the FAC does not allege Plaintiff Garcia ever

made such a complaint.   Officer Defendants’ Motion at 4–5;

Defendant Honolulu’s Motion at 5.   At the hearing held on April

23, 2019, defense counsel raised a similar argument—that because

the FAC does not allege physical abuse within the meaning of

Hawai`i Revised Statutes § 709–906, the section of the Hawai`i

Penal Code governing abuse of family or household members,

Plaintiff Garcia’s equal protection claim fails.   See also

Officer Defendants’ Reply at 4.

           The Court finds that these arguments are without merit

for several reasons.   First, Defendants misconstrue the

allegations concerning Plaintiff Garcia’s class.   It is clear


                              - 29 -
from the FAC that Plaintiff Garcia is concerned with the HPD’s

response to complaints by victims concerning violations of

protective orders, threats, and harassment where the perpetrator

is an HPD officer—not solely the HPD’s response to on-the-scene

incidents of domestic abuse.     Second, even assuming that

Plaintiff Garcia needed to allege acts of physical abuse by

Defendant Lombardi, the FAC features such allegations

prominently.   The FAC alleges that Defendant Lombardi sexually

and physically assaulted his daughters, and children are

included in Hawai`i’s abuse of family or household members

statute.   See Haw. Rev. Stat. § 709–906(1)(a).    Finally,

Defendants first raised the argument regarding allegations of

physical abuse within the meaning of HRS § 709–906 in the

Officer Defendants’ Reply. 16/

           Accordingly, the Court concludes that Plaintiff Garcia

has plausibly alleged membership in an identifiable class, as

well as the existence of a similarly-situated class, for

purposes of stating an equal protection claim.

                b.   Whether Plaintiff Garcia Has Plausibly
                     Alleged that an HPD Officer Deprived Her of
                     the Right to Equal Protection

           In its 11/16/2018 Order, the Court noted that

Plaintiff Garcia failed to allege with sufficient particularity

16/Local Rule 7.4 states in relevant part that “[a]ny argument
raised for the first time in the reply shall be disregarded.”



                                 - 30 -
how the Officer Defendants’ actions constituted equal protection

violations.   11/16/2018 Order at 52.     Now, Plaintiff Garcia

argues that Defendant Lee deprived her of her right to equal

protection, and that Defendants Arakawa and Hee deprived her of

her substantive due process rights. 17/

           Plaintiff Garcia argues that Defendant Lee deprived

her of her right to equal protection because he failed to

adequately investigate Defendant Lombardi’s misconduct in

violation of numerous internal HPD policies.      Opposition at 33–

34.   Plaintiff Garcia argues that because Defendant Lee works as

an officer in Internal Affairs/Professional Standards, he was

required to conduct appropriate investigations into Defendant

Lombardi regarding the alleged sexual assaults of his daughters,

the protective orders and the pre-decree relief order that

Plaintiff Garcia obtained, and the incident reports and PSO

complaints that Plaintiff Garcia filed.      Id. at 33–34.   This

argument is perplexing, however, because the FAC features

17/The Officer Defendants’ Motion only discusses equal
protection violations and misreads Plaintiff Garcia’s FAC as
alleging that Defendants Arakawa and Hee also violated Plaintiff
Garcia’s right to equal protection. Officer Defendants’ Motion
at 4–6. Count I of the FAC concerns equal protection violations
and Count II of the FAC concerns substantive due process
violations. FAC ¶¶ 204–220. Counts I and II both contain
paragraphs naming all three of the Officer Defendants; however,
the specific factual allegations in the FAC relating to equal
protection violations concern only Defendant Lee, and the
allegations relating to substantive due process violations
concern only Defendants Arakawa and Hee.



                               - 31 -
allegations connecting Defendant Lee to only two PSO

investigations.

          In that regard, Plaintiff Garcia alleges that she

filed a complaint with the HPD PSO on June 25, 2015.         FAC ¶ 108.

The complaint accused Defendant Lombardi of harassment,

including that he made threats to resort to self-help to have

unsupervised visitation with the children and threats to

retaliate against Plaintiff Garcia for accusing him of domestic

violence and sexually assaulting G.L., all in violation of

existing Family Court orders.    Id.     Plaintiff Garcia alleges

that Defendant Lee was one of the PSO detectives assigned to her

complaint and that he conducted an inadequate investigation in

violation of HPD Policies 3.26, 18/    4.18, 19/ 5.01, 20/ and 7.09. 21/




18/ HPD Policy Number 3.26 is titled “Employees Involved in
Domestic Violence.” The policy provides procedures concerning
the PSO’s obligation to investigate and hold accountable HPD
officers involved in domestic violence disputes. See Honolulu
Police Department, Policy Number 3.26 (Oct. 12, 2015); see also
FAC ¶¶ 143–145.
19/ HPD Policy Number 4.18 is titled “Abuse of Family or

Household Members.” The policy requires HPD officers responding
to a domestic violence incident to conduct a detailed
investigation and prepare a written report regarding the
incident. See Honolulu Police Department, Policy Number 4.18
(July 1, 2016); see also FAC ¶¶ 146–149.
20/ HPD Policy Number 5.01 is titled “Complaints and Internal

Investigations.” The policy governs administrative and criminal
complaints against the HPD and its employees and requires the
PSO to expeditiously investigate any such complaints absent
exceptional circumstances. See Honolulu Police Department,
Policy Number 5.01 (Feb. 26, 2016); see also FAC ¶¶ 150–151.



                                - 32 -
Id. ¶¶ 111–112.    She also alleges that on May 11, 2017,

Defendant Lee notified her that her complaint was closed on

November 9, 2015 because it had been determined “to be more of a

civil matter.”    Id. ¶¶ 109–110.

          The FAC also alleges that Plaintiff Garcia filed

another PSO complaint with Defendant Lee on March 15, 2017

regarding Defendant Lombardi’s having filed four false police

reports with the assistance of other HPD officers, which he

later used against Plaintiff Garcia in custodial interference

proceedings.   Id. ¶ 126.    The FAC alleges that Defendant Lee

tried to discourage Plaintiff Garcia from including other

officers in her complaint and “only relented after he was told

that a Police Commissioner had expressed concern about

Plaintiff’s complaint.”     Id. ¶ 127.

          Accepting these factual allegations as true and

drawing all reasonable influences in favor of the non-movant,

the Court finds that these allegations give rise to plausible

claims that Defendant Lee violated Plaintiff Garcia’s right to

equal protection.    Given the disparity between the allegations


21/HPD Policy Number 7.09 is titled “Court Orders for
Protection.” The policy requires the PSO to conduct an
investigation when an HPD officer who is the subject of a
protective order is suspected of violating that protective
order. The policy sets forth extremely detailed procedures to
be followed. See Honolulu Police Department, Policy Number 7.09
(Apr. 6, 2015); see also FAC ¶¶ 152–158.



                                - 33 -
in the first PSO complaint, which involved threats by a domestic

abuser, and the outcome of the investigation (which was

disclosed over 18 months after the investigation had concluded)

determining the complaint “to be more of a civil matter,” it is

plausible that Defendant Lee conducted a cursory or inadequate

investigation into Plaintiff Garcia’s PSO complaint in violation

of HPD Policy Numbers 3.26, 4.18, 5.01, and 7.09.     It is also

plausible that Plaintiff Garcia was treated this way because of

her status as a victim who filed a complaint against an HPD

officer, and that there was no rational basis for treating her

differently from victims who file complaints against ordinary

citizens.

            Plaintiff Garcia’s second PSO complaint was ultimately

sustained on August 9, 2017.    FAC ¶ 129.   However, the FAC

alleges that Defendant Lombardi continued harassing Plaintiff

Garcia after that complaint was sustained, and therefore, that

whatever disciplinary action was taken against Defendant

Lombardi was insufficient.    Id. ¶¶ 130–131.   Accordingly, the

Court finds that Defendant Lee’s conduct concerning the

investigation of the second PSO complaint also gives rise to a

plausible equal protection violation.

            The Officer Defendants argue that Plaintiff Garcia has

failed to allege that they caused or participated in the alleged

equal protection violation.    Officer Defendants’ Motion at 5.


                               - 34 -
The Officer Defendants are correct that for a person acting

under color of state law to be liable under § 1983 there must be

a showing of personal participation in the alleged

constitutional deprivation.    Park, 292 F. Supp. 3d at 1090

(citing Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002)).

Here, however, the allegations concern inadequate investigations

that Defendant Lee conducted and later discussed with Plaintiff

Garcia.   Accordingly, the FAC has adequately alleged that

Defendant Lee participated in a constitutional deprivation and

the Officer Defendants’ argument is without merit.

           For the foregoing reasons, the Court finds that

Plaintiff Garcia has plausibly alleged constitutional

deprivations under the Equal Protection Clause.

           2.   Substantive Due Process Violations (Count II)

           The Due Process Clause of the Fourteenth Amendment

provides that “[n]o State shall . . . deprive any person of

life, liberty, or property, without due process of law.”     U.S.

Const. amend. XIV, § 1.   The substantive due process rights

guaranteed by the Fourteenth Amendment include protection

against the government’s interference with “an individual’s

bodily integrity.”   P.B. v. Koch, 96 F.3d 1298, 1303 (9th Cir.

1996) (citations omitted).    “The relevant inquiry in

distinguishing simple tort actions from substantive due process

violations is ‘whether the deprivation is sufficiently serious


                               - 35 -
that the constitutional line has been crossed.’”      Cullum v.

Teton Cty., No. 4:10-CV-293-BLW, 2011 WL 841431, at *3 (D. Idaho

Mar. 7, 2011) (quoting Wood v. Ostrander, 879 F.2d 583, 589 (9th

Cir. 1989)).    The standard for judging a substantive due process

claim is whether the challenged government conduct is “so

egregious, so outrageous, that it may fairly be said to shock

the contemporary conscience.”    Park, 292 F. Supp. 3d at 1094

(citing Cty. of Sacramento v. Lewis, 523 U.S. 833, 847 n.8

(1998)).

            Plaintiff Garcia alleges that Defendant Lombardi

violated her right to bodily integrity by repeatedly harassing

and threatening her in violation of protective orders, filing

false police reports against her, and trying to have her

prosecuted for custodial interference.      FAC ¶¶ 184–187.

Plaintiff Garcia alleges that by assisting Defendant Lombardi in

filing a false police report against her on March 18, 2016,

Defendants Arakawa and Hee also engaged in constitutional

deprivations of Plaintiff Garcia’s substantive due process

rights.    Id. ¶¶ 213–233.

            As Plaintiff Garcia correctly notes in her Opposition,

neither Defendant Honolulu nor the Officer Defendants appear to

contest the plausibility of Plaintiff Garcia’s substantive due

process claims.    Opposition at 19.     Accordingly, any objections

to those claims are barred at this time.      See Fed. R. Civ. P.


                                - 36 -
12(g)(2). 22/   The Court will therefore not address Plaintiff

Garcia’s substantive due process claims at this time.

      B.   Monell Liability (Count III)

           Having determined that Plaintiff Garcia has plausibly

alleged constitutional deprivations, the Court must consider

whether Plaintiff Garcia has plausibly alleged municipal

liability for those deprivations under Monell.     Plaintiff Garcia

pursues municipal liability under a longstanding practice or

custom theory. 23/

           1.    Longstanding Practice or Custom

           To establish Monell liability absent a formal

government policy, a plaintiff “must show a longstanding

practice or custom which constitutes the standard operating

procedure of the local government entity.”    Trevino v. Gates, 99

F.3d 911, 918 (9th Cir. 1996) (internal quotation marks omitted)

(citing Gillette v. Delmore, 979 F.2d 1342, 1346–47 (9th Cir.

22/ The Court notes that although Defendants failed to contest
Plaintiff Garcia’s substantive due process claims in the instant
Motions, they have not waived the failure-to-state-a-claim-upon-
which-relief-can-be-granted defense with respect to these
claims. See Fed. R. Civ. P. 12(h)(2). They are simply barred
from raising this defense in these Motions or in another pre-
answer motion. Fed. R. Civ. P. 12(g)(2).
23/ Plaintiff Garcia’s original Complaint appeared to assert

Monell liability based on a failure to train theory, which the
Court addressed in its 11/16/2018 Order. 11/16/18 Order at 44–
47. Plaintiff Garcia’s FAC does not appear to advance a failure
to train theory, nor does she address this theory in her
Opposition. Accordingly, the Court will not address Monell
liability on the basis of this theory.



                                - 37 -
1992), cert. denied, 510 U.S. 932 (1993)).   “The custom must be

so ‘persistent and widespread’ that it constitutes a ‘permanent

and well-settled city policy.’”   Trevino, 99 F.3d at 918 (citing

Monell, 436 U.S. at 691).   “Liability for improper custom may

not be predicated on isolated or sporadic incidents; it must be

founded upon practices of sufficient duration, frequency and

consistency that the conduct has become a traditional method of

carrying out policy.”   Trevino, 99 F.3d at 918 (citations

omitted). 24/

           In its 11/16/2018 Order, the Court addressed Plaintiff

Garcia’s argument that “a plaintiff may prove the existence of a

custom or informal policy with evidence of repeated

constitutional violations for which the errant municipal

officials were not discharged or reprimanded.”   Navarro, 72 F.3d

at 714 (internal quotation marks omitted) (citing Gillette, 979

F.2d at 1348); see 11/16/2018 Order at 42.   The Court noted that

Plaintiff Garcia’s argument in this respect failed because she


24/The Ninth Circuit has had little occasion to address Monell
liability pursuant to a longstanding practice or custom.
Another district court aptly described how an unconstitutional
practice or custom originates, stating that “[u]nlike a
‘policy’, which comes into existence because of the top-down
affirmative decision of a policymaker, a custom develops from
the bottom-up. Thus, the liability of the municipality for
customary constitutional violations derives not from its
creation of the custom, but from its tolerance or acquiescence
in it.” Britton v. Maloney, 901 F. Supp. 444, 450 (D. Mass.
1995).



                              - 38 -
had not alleged any plausible constitutional violations.    Id.

Now that Plaintiff Garcia has cured that pleading deficiency and

plausibly alleged constitutional deprivations, the Court finds

Plaintiff Garcia’s reliance on Navarro is appropriate for

alleging the existence of a longstanding practice or custom.

          Accepting the well-pleaded allegations in the FAC as

true, it is clear that Plaintiff Garcia has alleged the

existence of a longstanding practice or custom—that is,

Defendant Honolulu’s alleged custom of mishandling domestic

abuse complaints filed against HPD officers.   Indeed, the FAC is

replete with numerous allegations spanning a ten-year period 25/

which give rise to a reasonable inference that the such a

practice or custom exists.


25/As the Court noted supra, the Court’s 11/16/2018 Order found
that the claims against Defendant Honolulu constituted a
continuing violation and were not subject to the relevant two-
year statute of limitations. 11/16/2018 Order at 21–22.
Specifically, Plaintiff Garcia complains about Defendant
Honolulu’s response to the sexual assault of G.L. in 2008, FAC
¶¶ 20–21, the HPD’s failure to enforce protective orders
throughout 2008 and 2009, id. ¶¶ 60–74; the HPD’s failure to
enforce its own internal policies by allowing Defendant
Lombardi, with the assistance of other officers, to file false
police reports throughout 2009, 2011, 2015, and 2016, id. ¶¶ 88–
92, 100–101, 113–119; the HPD’s failure to properly respond to
an inquiry from the Ottawa Police Service regarding its criminal
investigation of Defendant Lombardi in 2012, which Plaintiff
Garcia initiated while living in Canada, id. ¶ 103–107; and the
HPD’s inadequate investigations in response to Plaintiff
Garcia’s PSO complaints filed in 2015 and 2017, id.
Accordingly, the Court’s consideration of all of the allegations
in the FAC against Defendant Honolulu is proper.



                              - 39 -
            Defendant Honolulu argues that the Court should

dismiss Plaintiff Garcia’s claims because she has failed to

introduce evidence to establish the existence of a longstanding,

persistent, and widespread practice or custom.    Defendant

Honolulu’s Motion at 8–9.    This argument is premature given the

fact that Defendant Honolulu filed a motion to dismiss and not a

motion for summary judgment.    At this stage of litigation, where

the pleadings have not yet closed, Plaintiff Garcia need not

introduce evidence sufficient to establish the existence of a

longstanding practice or custom—she just needs to plead facts

sufficient for the Court to draw the reasonable inference that

the practice or custom exists.

            However, under Monell, the practice or custom must be

more than longstanding—it must be “so persistent and widespread

that it constitutes a permanent and well-settled city policy.”

Monell, 436 U.S. at 691 (internal quotation marks and citation

omitted).    In its 11/16/2018 Order, the Court noted that even if

Plaintiff Garcia had plausibly alleged equal protection

violations due to a longstanding practice or custom, she had not

plausibly alleged that the custom was widespread.    11/16/2018

Order at 46.    Based upon the FAC’s discussion of other instances

where HPD officers responded inappropriately to complaints filed

against HPD officers, as well as instances where the HPD

responded appropriately to complaints filed against ordinary


                               - 40 -
citizens, the Court finds that Plaintiff Garcia has cured this

pleading deficiency and has plausibly alleged that the custom

she complains of is sufficiently widespread for purposes of

Monell.

            The Court described these instances in detail supra in

its discussion of the similarly-situated class and will not

repeat that discussion here.    The Court also reiterates that

between May 2013 and September 2014 the Hawai`i State Commission

on the Status of Women received 38 complaints wherein victims

accused HPD officers of mishandling domestic abuse reports.      Id.

¶ 166.    One-third of these complaints involved abusers who were

HPD officers or relatives of HPD officers.    Id.

            Accordingly, the Court finds that the allegations in

the FAC indicate that the custom of mishandling domestic abuse

complaints against HPD officers is so persistent and widespread

as to constitute well-settled policy, see Trevino, 99 F.3d at

918 (citing Monell, 436 U.S. at 691), and that Plaintiff Garcia

has therefore plausibly alleged this element of municipal

liability.

            The Hawai`i State Legislature’s findings in H.B. No.

2133 also support the Court’s finding that the FAC has plausibly

alleged the existence of a longstanding, widespread custom.      As

the Court noted supra, H.B. No. 2133 is a state law designed to

make it easier for victims of domestic abuse to file complaints


                               - 41 -
against HPD officers who commit domestic abuse.     See H.B. No.

2133.

            In Section 1 of H.B. No. 2133, the Hawai`i State

Legislature made several findings, including that there exists

within the HPD a “pattern of inappropriate handling by some

police officers in response to allegations of domestic

violence.”    H.B. No. 2133 at p. 3.

            The Legislature also noted a significant disparity in

the degree of disciplinary actions taken against HPD officers

involved in domestic abuse incidents as opposed to other

misconduct, the former warranting much less severe disciplinary

responses than the latter. 26/   Id.   The Legislature found that

the “disciplinary disparity leads the legislature to question

whether the Honolulu police department is minimizing the problem

of domestic abuse, particularly when incidents involve a police

officer.”    Id. at p. 5.   It further found that “there are also

police officers who do not respond to domestic abuse situations


26/As the Court noted supra, counsel for Plaintiff Garcia stated
at the hearing held on April 23, 2019 that disciplinary records
of HPD officers are privileged under state law. Where some of
the facts needed to support a plaintiff’s claim are solely
controlled and possessed by the defendants, a more conclusory
and formulaic pleading approach is acceptable. Martinez, 2016
WL 40181881, at *2 (citing Estate of Duran, 2015 WL 8011685, at
*9). Accordingly, the Court finds that this principle lends
additional support to its conclusion that the FAC plausibly
alleges the existence of a longstanding and widespread custom or
practice for purposes of Plaintiff Garcia’s Monell claim.



                                 - 42 -
appropriately when the perpetrator is a fellow police officer.”

Id. at p. 6.

           Accordingly, the Legislature’s findings lend

additional support to the Court’s conclusion that the FAC

plausibly alleges the existence of a longstanding, widespread

practice or custom.

           2.   Deliberate Indifference

           The existence of a policy (or, in this case, a

longstanding practice or custom), without more, is insufficient

to trigger Monell liability.   City of Canton, 489 U.S. at 388–

89.   The plaintiff must also allege that the practice or custom

evidences a deliberate indifference to the plaintiff’s

constitutional rights.   Id. at 389.    The Ninth Circuit has

explained that deliberate indifference “occurs when the need for

more or different action is ‘so obvious, and the inadequacy [of

the current procedure] so likely to result in the violation of

constitutional rights, that the policymakers . . . can

reasonably be said to have been deliberately indifferent to the

need.”   Oviatt, 954 F.2d at 1477–78 (alterations in original,

internal quotation marks omitted) (citing City of Canton, 489

U.S. at 390).   Once the plaintiff has established the existence

of a longstanding practice or custom, “a municipality may be

liable for its custom irrespective of whether official policy-




                               - 43 -
makers had actual knowledge of the practice at issue.” 27/

Navarro, 72 F.3d at 714–15 (citing Thompson v. City of Los

Angeles, 885 F.2d 1439, 1444 (9th Cir. 1989), overruled on other

grounds by Bull v. City and Cty. of San Francisco, 595 F.3d 964

(9th Cir. 2010)). 28/

           Defendant Honolulu’s sole argument regarding

deliberate indifference is that the FAC fails to allege that

Defendant Honolulu had any knowledge of Defendant Lombardi’s

constitutional violations.   Defendant Honolulu’s Motion at 10–

11.   However, as the Court noted, a plaintiff need not show that

official policymakers had actual knowledge of the custom at

issue when the Monell theory of liability is an unconstitutional


27/ The Fourth Circuit follows a similar approach, which it has
thoroughly explicated. See Spell v. McDaniel, 824, F.2d 1380
(4th Cir. 1987). The Fourth Circuit has explained that
municipal fault for allowing an unconstitutional custom to
continue requires (1) actual or constructive knowledge of its
existence by responsible policymakers, and (2) their failure, as
a matter of specific intent or deliberate indifference,
thereafter to correct or stop the practices.” Id. at 1391.
Moreover, “[c]onstructive knowledge may be inferred from the
widespread extent of the practices, general knowledge of their
existence, manifest opportunities and official duty of
responsible policymakers to be informed, or combinations of
these.” Id.
28/ In Thompson, the Ninth Circuit noted that the existence of

custom as a basis for Monell liability serves a critical role in
ensuring that local governments are held responsible for
widespread abuses or practices that cannot be affirmatively
attributed to the decisions or ratification of an official
government policymaker but are so pervasive as to have the force
of law. 885 F.2d at 1444 (citing City of St. Louis v.
Prapotnik, 495 U.S. 112, 126–27 (1988)).



                              - 44 -
longstanding practice or custom. 29/    See Navarro, 72 F.3d at 714–

15.   It appears that Defendant Honolulu focuses solely on the

violations of Defendant Lombardi and not on the equal protection

violations committed by the other HPD officers—equal protection

violations visited pursuant to the longstanding practice or

custom that Plaintiff Garcia complains about.     In any event, the

Court finds that Defendant Honolulu had, at the very least,

constructive knowledge of the longstanding practice or custom

given the volume of complaints Plaintiff Garcia filed between

2008 and 2018. 30/

           Here, Plaintiff Garcia complains about a longstanding

practice or custom where the HPD handles domestic abuse

complaints against ordinary citizens appropriately but

mishandles domestic abuse complaints against HPD officers.     Her

29/ As Plaintiff Garcia points out, Opposition at 32, Defendant
Honolulu’s argument that it was without knowledge of Defendant
Lombardi’s constitutional violations is quite surprising given
the fact that Plaintiff Garcia obtained four court orders and
filed at least six police reports and two PSO complaints over a
ten-year period detailing Defendant Lombardi’s threatening
behavior and harassment.
30/ In the aftermath of the domestic violence incident involving

HPD officer Darren Cachola, which occurred in September 2014,
the Hawai`i State Legislature held an informational briefing at
which the HPD’s police chief and two of his deputies were
questioned about the HPD policies regarding domestic violence
investigations. See H.B. 2133 at p. 2–3. At that briefing, the
HPD’s record on disciplining officers for domestic violence-
related misconduct was called into question. Id. at p. 3.
Accordingly, it appears likely that after this informational
briefing was held, Defendant Honolulu had actual knowledge of
the alleged longstanding practice or custom.



                               - 45 -
allegations span a ten-year period and detail numerous instances

of plausible constitutional deprivations, including those

discussed supra.   She alleges that the HPD officers consistently

violated internal HPD policies when dealing with her complaints

about Defendant Lombardi, and that Defendant Honolulu and did

nothing to remedy the HPD policy violations that caused

Plaintiff Garcia constitutional deprivations.

          It is plausible that the widespread failure to remedy

HPD policy violations could have been due to Defendant

Honolulu’s deliberate indifference.    See Spell, 824 F.2d at 1391

(holding that an unconstitutional custom requires policymakers’

failure, as a matter of specific intent or deliberate

indifference, to correct or stop the practice once they have

actual or constructive knowledge of it). 31/   It is also plausible

that, like the custom in Navarro of treating domestic violence

911 calls differently from non-domestic violence 911 calls, the

HPD’s custom of handling domestic abuse complaints against HPD

officers differently from domestic abuse complaints against

ordinary citizens might fail rational basis review.    72 F.3d at

717.




31/Indeed, the question of whether a local government’s
longstanding practice or custom amounts to deliberate
indifference is normally reserved for the jury. Oviatt, 954
F.2d at 1478.



                              - 46 -
          Moreover, the FAC refers to the Gun Ban for

Individuals Convicted of a Misdemeanor Crime of Domestic

Violence (informally known as the “Lautenberg Amendment”), which

is codified at 18 U.S.C. § 922(g)(9).    FAC ¶ 167.   The

Lautenberg Amendment, inter alia, prohibits any person who has

been convicted of a misdemeanor crime of domestic violence from

possessing a firearm.    18 U.S.C. 922(g)(9).

          At the hearing held on April 23, 2019, counsel for

Plaintiff Garcia echoed the Hawai`i State Legislature’s findings

that the Lautenberg Amendment may cause the HPD to minimize

alleged incidents of domestic violence involving HPD officers.

See H.B. 2133 at p. 5.    Counsel for Plaintiff Garcia argued that

the HPD has a strong incentive to ensure that its officers are

not convicted of domestic violence crimes because, pursuant to

the Lautenberg Amendment, any police officer so convicted would

be barred from carrying a firearm and contribute to an existing

manpower shortage within the HPD.    Counsel for Plaintiff Garcia

noted that the Lautenberg Amendment might serve as motivation

for the HPD to look the other way when HPD officers engage in

domestic abuse, and that by doing so Defendant Honolulu exhibits

deliberate indifference to the rights of victims.

          Although the Court expresses no opinion as to the

HPD’s motivation behind the alleged longstanding practice or

custom, the Court finds that the FAC has plausibly alleged that


                               - 47 -
Defendant Honolulu’s failure to correct a custom so likely to

result in constitutional violations could constitute deliberate

indifference under Monell.

           3.   Moving Force

           Finally, a plaintiff alleging Monell liability is

required to show that the policy is the moving force behind the

ultimate injury.   Oviatt, 954 F.2d at 1481 (citing City of

Canton, 489 U.S. at 391).    “For a policy to be the moving force

behind the deprivation of a constitutional right, the identified

deficiency in the policy must be closely related to the ultimate

injury.”   Long, 442 F.3d at 1190 (quotation marks omitted,

citing Gibson, 290 F.3d at 1196).   The plaintiff must establish

that the injury would have been avoided if the proper policies

had been implemented.   Long, 442 F.3d at 1190 (citing Oviatt,

954 F.2d at 1478).   Thus, because Plaintiff Garcia’s Monell

claim is based on a longstanding practice or custom and not a

formal policy, she must plead facts demonstrating that the

practice or custom is the moving force behind her constitutional

deprivation.

           Neither party addresses this element of Monell

liability.   However, it seems obvious that Plaintiff Garcia’s

constitutional deprivations were closely related to the

longstanding practice or custom.    Indeed, had Defendant Honolulu

and the Officer Defendants handled her complaints appropriately,


                               - 48 -
 Plaintiff Garcia would not have been deprived of her

 constitutional rights.   Accordingly, the Court finds that

 Plaintiff Garcia has adequately alleged that the longstanding

 practice or custom was the moving force behind the

 constitutional violations.

            For the foregoing reasons, the Court finds that the

 FAC states a plausible claim for municipal liability under

 Monell.

III.   Negligence Claims (Count V)

            The FAC’s negligence count appears to assert direct

 negligence claims against Defendants Arakawa, Hee, and Lee, and

 negligent supervision claims against Defendant Honolulu.     FAC ¶¶

 236–247.

       A.   Negligence Claims Against the Individual Officer
            Defendants

            To state a claim for negligence under Hawai`i law, a

 plaintiff must allege: “(1) [the defendant’s] duty to conform to

 a certain standard of conduct; (2) breach of the duty; (3)

 causal connection between the breach and the injury; and (4)

 damage[s].”    Park, 292 F. Supp. 3d 1080, 1101 (citing Pourny v.

 Maui Police Dep’t, Cty. of Maui, 127 F. Supp. 2d 1129, 1145 (D.

 Haw. 2000)).

            The FAC alleges that Defendant Lee violated duties

 imposed upon him by internal HPD Policy Numbers 3.26, 4.18,



                                - 49 -
5.01, and 7.09 by failing to timely and adequately investigate

Plaintiff Garcia’s PSO complaints against Defendant Lombardi.

FAC ¶ 245.   The FAC alleges that Defendants Arakawa and Hee

violated duties imposed upon them by internal HPD Policy Number

2.21 by authoring and approving a false police report filed by

Defendant Lombardi accusing Plaintiff Garcia of custodial

interference.    Id. ¶ 243.

          The Officer Defendants argue that Plaintiff Garcia

failed to adequately plead that they owed her a legal duty.

Officer Defendants’ Motion at 7–8.      The Court agrees.   Indeed,

Plaintiff Garcia offers no authority establishing that the HPD

internal policies themselves create a legal duty.      This Court

has noted that HPD internal policies in fact do not create legal

duties for purposes of negligence claims, as has another court

in this District.    See Park, 292 F. Supp. 3d at 1101 n. 13

(noting that HPD policies do not necessarily create a duty);

Dowkin v. Honolulu Police Dep’t, Civ. No. 10-00087 SOM-RLP, 2012

WL 3012643, at *4 (D. Haw. July 23, 2012) (citations omitted)

(finding that the HPD’s Code of Conduct did not by itself create

a legal duty).

          Plaintiff Garcia cites two cases in support of her

assertion that internal HPD policies impose a legal duty on

police officers with respect to the general public.      Opposition

at 37; see Doe Parents No. 1 v. State of Haw., Dep’t of Educ.,


                               - 50 -
100 Haw. 34, 58 P.3d 545 (Haw. 2002); Seibel v. City and Cty. of

Honolulu, 61 Haw. 253, 602 P.2d 532 (Haw. 1979).

            In Doe Parents No. 1, the Hawai`i Supreme Court held

that the Hawai`i State Department of Education owed a duty to

students and parents to take necessary precautions to ensure the

safety and welfare of students in its custody, and that this

duty arose from a special relationship between the DOE and its

students and their parents.    100 Haw. at 81, 58 P.3d at 592.    In

Seibel, the Hawai`i Supreme Court discussed another form of

special relationship that gives rise to a duty—a city’s duty to

supervise a prisoner who has been conditionally released.    61

Haw. at 260, 602 P.2d at 538.    It is unclear how either of these

cases support Plaintiff Garcia’s argument that the Officer

Defendants owed her a legal duty arising from internal HPD

policies.

            Accordingly, the Court finds that the FAC fails to

state plausible negligence claims against the Officer Defendants

because it does not adequately allege that the Officer

Defendants owed her a legal duty that they breached.    The Court

therefore dismisses the negligence claims against the Officer

Defendants without prejudice.

     B.     Negligence Claims Against Defendant Honolulu

            The FAC alleges negligence claims against Defendant

Honolulu on the basis of negligent supervision of Defendant


                                - 51 -
Lombardi and the Officer Defendants. 32/    “Under Hawai`i law,

before a plaintiff can establish a claim for negligent training

and/or supervision, the plaintiff must establish that ‘the

employer knew or should have known of the necessity and

opportunity for exercising such control.’”     Park, 292 F. Supp.

3d at 1102 (citing Otani v. City & Cty. of Hawai`i, 126 F. Supp.

2d 1299, 1308 (D. Haw. 1998), aff’d sub nom. Otani v. Hawai`i

Cty. Police Dep’t, 246 F.3d 675 (9th Cir. 2000) (quoting Abraham

v. S.E. Onorato Garages, 50 Haw. 628, 639, 446 P.2d 821

(1968))).    The key to a negligent supervision claim is

foreseeability.    Id.   “If an employer has not been put on notice

of the necessity for exercising a greater degree of control or

supervision over a particular employee, the employer cannot be

held liable as a matter of law.”    Id.    The Court first addresses

Plaintiff Garcia’s claims concerning the negligent supervision

of the Officer Defendants and then turns to the negligent

supervision of Defendant Lombardi.

            1.    Negligent Supervision of the Officer Defendants

            To state a claim for negligent failure to supervise

the Officer Defendants, the FAC must include allegations that


32/The FAC does not appear to allege that Defendant Honolulu
should be held liable for the Officer Defendants’ or Defendant
Lombardi’s actions on a respondeat superior theory of vicarious
liability. Accordingly, the Court does not address this theory
of liability.



                                - 52 -
Defendant Honolulu was on notice of the necessity to exercise a

greater degree of control or supervision over the Officer

Defendants.    See Park, 292 F. Supp. 3d at 1102.

          The FAC alleges that on March 15, 2017, Plaintiff

Garcia filed a complaint with the PSO regarding Defendant

Lombardi having filed four false police reports against her.

FAC ¶¶ 124–126.    She named Defendants Arakawa and Hee in that

complaint because they authored and approved the report.      Id.

While these allegations might be sufficient to put Defendant

Honolulu on notice of the need to exercise better supervision

over Defendants Arakawa and Hee, the FAC is devoid of

allegations attributable to those HPD officers occurring after

the date on which Plaintiff Garcia filed the PSO complaint—a

complaint that was ultimately sustained.    Id. ¶ 129.   Moreover,

nothing in the FAC indicates that Plaintiff Garcia ever reported

wrongdoing on the part of Defendant Lee.

          Accordingly, Plaintiff Garcia has failed to plausibly

allege that Defendant Honolulu was negligent in its supervision

of the Officer Defendants and those claims are dismissed.

          2.      Negligent Supervision of Defendant Lombardi

          With respect to Defendant Lombardi, the parties do not

appear to dispute that Defendant Honolulu was on notice of

Defendant Lombardi’s misconduct.    Consequently, Defendant

Honolulu argues that it had no means or opportunity to control


                                - 53 -
Defendant Lombardi during his private interactions with

Plaintiff Garcia.

          An employer is liable for negligent supervision of an

employee only where the employee, while under the employer’s

control, commits an act that is outside the scope of his

employment.   See Dairy Road Partners v. Island Ins. Co., Ltd.,

92 Haw. 398, 427, 992 P.2d 93, 122 (Haw. 2000); Wong-Leong v.

Hawaiian Independent Refinery, Inc., 76 Haw. 433, 444–45 879

P.2d 538, 549–50 (Haw. 1994).    Thus an employer owes no general

duty to the public to supervise or control an employee while

that employee is not under the employer’s control.

          There are at least three incidents alleged in the FAC

where Defendant Lombardi may have been acting outside the scope

of his employment while on duty.    The first incident, which

occurred on September 13, 2008, involved Defendant Lombardi

harassing and threatening Plaintiff Garcia and her children at a

Jamba Juice while on duty and while in uniform and armed with

his service firearm.   FAC ¶ 64.   The second incident, which

occurred on September 25, 2008, involved Defendant Lombardi

visiting G.L. at preschool in contravention of a protective

order—he did so in full uniform and used his official

identification to enter the building.    Id. ¶ 66.   The third

incident, which occurred on or around November 18, 2008,




                                - 54 -
involved Defendant Lombardi calling Plaintiff Garcia from an HPD

telephone and leaving her a threating voicemail.   Id. ¶ 72.

          It well may be that many of Defendant Lombardi’s

interactions with Plaintiff Garcia were as a private citizen

where Defendant Honolulu had no means to control his actions.

Although at least the three aforestated interactions occurred

while Defendant Lombardi was on duty and, therefore, Defendant

Lombardi acted outside the scope of his employment while under

the control of his employer, these interactions occurred in

2008—well outside the two-year Hawai`i statute of limitations

for personal injury actions.   See Haw. Rev. Stat. § 657-7.

          In order for the continuing violation doctrine to

apply to a claim concerning the negligent supervision of

Defendant Lombardi, the FAC needs to include allegations of non-

time-barred acts undertaken within the limitations period.     See

11/16/2018 Order at 21–22.   While the FAC contains some

allegations about threats that Defendant Lombardi made within

the limitations period, 33/ it is unclear whether Defendant


33/For example, Defendant Lombardi filed a false police report
on March 16, 2016 alleging that Plaintiff Garcia engaged in
custodial interference (it is unclear from the pleading whether
Defendant Lombardi filed this report while acting as a duty
officer, or if in fact he filed a complaint in his capacity as a
private citizen); on May 24, 2017, Defendant Lombardi emailed
Plaintiff Garcia and threatened to file additional police
reports alleging custodial interference; on January 30, 2018
Defendant Lombardi sent another email to Plaintiff Garcia
(Continued...)


                               - 55 -
Lombardi was acting as a private citizen or acting outside the

scope of his employment while under the control of HPD.

          Accordingly, the Court concludes that Plaintiff

Garcia’s factual allegations are insufficient to support her

claim against Defendant Honolulu for the negligent supervision

of Defendant Lombardi and that claim is dismissed.

                             CONCLUSION

          For the foregoing reasons, the Officer Defendants’

Motion and Defendant Honolulu’s Motion are GRANTED IN PART AND

DENIED IN PART as follows:

  1. The Officer Defendants’ Motion is DENIED with respect
     to the individual capacity § 1983 equal protection
     claims and GRANTED with respect to the official
     capacity § 1983 claims and the negligence claims. The
     official capacity § 1983 claims are DISMISSED WITH
     PREJUDICE and the negligence claims are DISMISSED
     WITHOUT PREJUDICE. The Court declines to address the
     § 1983 substantive due process claims at this time
     because the Officer Defendants failed to address those
     claims in their Motion.

  2. Defendant Honolulu’s Motion is DENIED with respect to
     the § 1983 equal protection municipal liability claim
     and GRANTED with respect to the negligent supervision
     claims. The negligent supervision claims are
     DISMISSED WITHOUT PREJUDICE. The Court declines to
     address the § 1983 substantive due process municipal
     liability claim at this time because Defendant
     Honolulu failed to address that claim in its Motion.




threatening to file custodial interference charges against her
and copying the email to his Honolulu.gov work email address.
FAC ¶¶ 119, 128, 130.



                               - 56 -
            Plaintiff Garcia shall have 30 days to file an

amended complaint that attempts to cure the pleading

deficiencies identified herein—that is, the deficiencies

identified in her negligence claims.         If Plaintiff Garcia

chooses to file a second amended complaint, she may not

assert additional claims absent the Court’s permission.



            IT IS SO ORDERED:

            DATED:   Honolulu, Hawai`i, May 3, 2019.




                                ________________________________
                                Alan C. Kay
                                Sr. United States District Judge




Garcia v. City and County of Honoulu, et al., Civ. No. 18-00100 ACK-RLP Order
Granting in Part and Denying in Part Defendants’ Motions to Dismiss.




                                   - 57 -
